DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered.
 
Claim Status
3.	 Claims 1-226 are cancelled. Claims 241-255 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.  Claims 227-240 are under consideration in this Office action.
 

Withdrawal of Rejections

4.	The following rejections have been withdrawn in view of applicants’ arguments and Terminal Disclaimers:
	a) The rejection of claims 227-228 and 234-240 under 35 U.S.C. 102(a)(2) as being anticipated by Von Maltzahn et al; 
	b) The rejections of claims 227-240 rejected under 35 U.S.C. 103 as being unpatentable over Von Maltzahn et al., in view of Pitt et al; and
c) The rejection of claims 227-233  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/421,578 now US Patent 10,695,412.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.  	Claims 227-240 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,167,018. Although the claims at issue are not identical, they are not patentably distinct from each other because pharmaceutical composition comprising a purified bacterial mixture consisting of bacterial strains comprising 16S rDNA sequences of at least 99% sequence identity with SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, and SEQ ID NO:11 wherein the bacterial strains are lyophilized.

Double Patenting
7.	Claims 227, 234 and 240 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of copending Application No. 16/631,496 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the both sets of claims are pharmaceutical composition comprising intestinal bacterial strains using the same16S rDNA sequences. Furthermore, the claims in both applications are drawn to the induction of T cell proliferation or activation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double Patenting
8.	Claims 227-230, 238-239 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 11, 21, 23-28,56,60 and 67
of copending Application No. 16/968,263 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the both sets of claims are drawn to purified bacterial mixture comprises bacterial strains comprising 16S rDNA sequences of at least 95% sequence identity to SEQ ID NO:3 and SEQ ID NO:4, and further comprises one or more bacterial strains comprising 16S rDNA sequences of at least 95% sequence identity to 16S rDNA sequences selected from the group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:5, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, and SEQ ID NO:11.  
The reference application recites the same compositions comprising the same purified bacterial mixture identified by the16S rDNA sequence.  Furthermore, the dependent claims in both applications are drawn to lyophilized bacterial strains, formulations and excipients.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
9.	Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. The provisional nonstatutory double patenting rejections will be maintained until allowable subject matter has been identified. 


Pertinent Art

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Stritzker et al., (US Patent Pub. 2008/0193373 published August 2008) teach a composition comprising an immune checkpoint inhibitor and a bacterial formulation comprising Subdoligranulum sp., Alistipes sp., Clostridium sp., Bacteroides sp., and/or  Ruminococcus sp.; an anti-cancer agent, and/or therapeutic agents and any mode of administration not limited to oral and gut administration.
Conclusion
11.	 No claims allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645